United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                                                                                     June 17, 2004
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                Charles R. Fulbruge III
                                 FOR THE FIFTH CIRCUIT                                  Clerk



                                        No. 04-30061
                                      Summary Calendar



       JOHN HUDSON,

                                                           Plaintiff-Appellant,

                                             versus

       AMERICAN ARBITRATION ASSOCIATION,
       INC.; BORG-WARNER PROTECTIVE SERVICES
       CORPORATION; BURNS INTERNATIONAL
       SECURITY SERVICES,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                          the Middle District of Louisiana
                             (USDC No. 03-CV-150-C)
           _______________________________________________________


Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Plaintiff John Hudson submitted his wrongful termination and defamation claims to

arbitration under an agreement with his employer Borg-Warner Protective Services. The

arbitrator returned a decision on April 12, 2002. Plaintiff appealed that decision on

February 26, 2003. The district court dismissed his claims under FED. R. CIV. P. 12(b)(6).

We affirm the district court’s dismissal as the relevant statute of limitations provides only

three months to appeal from arbitration orders. 9 U.S.C. § 12. As Hudson was appealing

an arbitration order rather than a district court order, the district court properly applied §

12 rather than FED. R. CIV. P. 60(b).

       Any equal protection claims against the district court are barred by judicial

immunity. Mireles v. Waco, 502 U.S. 9, 11-12 (1991). Any equal protection claims or

claims of misdeeds by the American Arbitration Association are barred by arbitral

immunity. Hawkins v. Nat’l Ass’n of Sec. Dealers, Inc., 149 F.3d 330, 332 (5th Cir. 1998).

AFFIRMED.




                                               2